Citation Nr: 1023955	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-32 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Atlanta, Georgia, which denied service connection for 
TDIU.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disability does not prevent 
him from securing or following substantially gainful 
sedentary employment although the service-connected 
disability precludes physical employment. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in September 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
advised the Veteran as to how VA assigns disability ratings 
and effective dates as per Dingess.  

The Board notes that additional evidence was associated with 
the claims folder following issuance of the August 2009 
Statement of the Case ("SOC"), but before the Veteran's 
appeal was certified to the Board.  A review of this evidence 
(an August 2009 statement from the Veteran's former employer) 
ceased working as an independent contractor due to health.  
This information is consistent with that shown in previously 
considered records.  Notably, in a Request for Employment 
Information in Connection with Claim for Disability Benefits 
(VA Form 21-4192) dated in December 2006, the same employer 
identified the Veteran's dates of employment and the type of 
work that he performed and noted that the he retired due to 
disability.   As the Board finds this evidence to be 
cumulative, a remand for consideration of this information by 
the RO is not necessary.  See 38 C.F.R. §§ 19.31, 19.37 
(2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In compliance with its duty to assist, the RO associated the 
Veteran's outpatient treatment records, Social Security 
Administration (SSA) records, sought information from the 
Veteran's employer and associated the employer's response, 
and he was provided with a VA examination and opinion in July 
2007.  

The Board finds the VA examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate neurological and 
low back disability testing and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record.  An opinion specifically addressing the 
Veteran's employability was secured.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU

A Veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.26 (2009).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991). 
 
TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2009).  In addition, there must 
be evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Id.

Where a Veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2009).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2009).

While the regulations do not provide a definition of 
"substantially gainful employment," in Faust v. West, 13 
Vet. App. 342 (2000), the Court defined "substantially 
gainful employment" as an occupation that provides an annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that a Veteran 
actually works and without regard to a Veteran's earned 
annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), the Court held that the central inquiry in 
determining whether a Veteran is entitled to TDIU is whether 
his service-connected disabilities alone are of sufficient 
severity to produce unemployability. 
 
The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances. See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
  
In the present case, the Veteran is service-connected for one 
disability (degenerative disc disease at L2-3, L3-4, and L4-5 
with severe spinal stenosis with right leg radicular 
symptoms) which is 60 percent disabling.  Therefore, he meets 
the threshold minimum percentage criteria in 38 C.F.R. § 
4.16(a) (2009) for consideration of TDIU.  

As previously stated, the sole fact that the Veteran is 
unemployed or has difficulty obtaining employment is not 
enough to render him unable to sustain substantial 
employment.  Therefore, the question now presented is whether 
he is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Here, the Board finds that the Veteran is not prevented from 
securing or following substantially gainful employment due to 
his service-connected disability.  

The Board notes that in a July 2007 VA examination report, 
the examiner opined that although the Veteran was precluded 
from performing "physical employment," he was not precluded 
from performing sedentary employment.  Reference was made to 
the Veteran's service connected degenerative disc disease of 
the lumbosacral spine as well as his employment history as a 
manager.  The examiner specifically noted the Veteran's 
complaint that he could not do "any kind of paper work" 
because of his failure to graduate high school, and that he 
couldn't do any job that required him to lift or bend.  The 
physical examination included neurological and range of 
motion testing.  The Board finds that this VA examination 
report is probative evidence that the Veteran's service-
connected disabilities do not preclude substantial gainful 
employment.  

The Board acknowledges that the examiner did not specify what 
work-related activities the Veteran remained able to perform.  
However, in light of the fact that the Veteran himself 
indicated that he is capable of completing activities of 
daily living such as bathing, dressing and hair care, and has 
"tried to get a job, but nobody wants to hire [him]," the 
Board finds that the July 2007 VA examination report is 
sufficient to determine that the Veteran's service-connected 
low back disability does not preclude gainful employment.  

Based on the foregoing evidence, the Board finds that a TDIU 
is not warranted even though the Veteran is in receipt of 
Social Security Disability benefits due to his low back 
disability and other non-service connected disorders.  
Specifically, the record does not demonstrate that the 
Veteran's service-connected disability, in and of itself is 
of such severity as to preclude his participation in 
substantially gainful employment.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable.  Accordingly, the Board finds that 
TDIU must be denied.  38 C.F.R. § 4.16(a) (2009).  

In reaching this decision, the Board has considered the 
Veteran's assertions that his service-connected disabilities 
have rendered him incapable of substantial employment.  
Specifically, the Board acknowledges that the Veteran 
believes his low back disability interferes with work because 
he cannot perform physical labor and "cannot do any kind of 
paperwork because [he] didn't graduate from high school."  
See July 2007 VA examination.  However, the Board reiterates 
that the standard is not whether the Veteran can get a job 
but rather, whether his service-connected disability prevents 
him from working.  See Ferraro, 1 Vet. App. at 331-332.

Further, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  He has also indicated that his service-connected 
disability causes him to be unemployed because he "can't do 
any job which requires [him] to lift or bend."  See July 
2007 VA examination.  The Board has also considered the 
Veteran's pain questionnaire which he completed in October 
2006 for the Social Security Administration (SSA) wherein he 
asserted that he experienced pain "standing, bending, 
sitting, lifting, and reaching up."  The Board also notes 
that the Veteran reported to the SSA that he is able to 
complete daily activities such as bathing, hair care, and 
dressing by himself.  The Board notes, however, that he 
reported that his disability prevents him from cutting the 
yard and doing carpentry work.  Notwithstanding the Veteran's 
competentency to observe his symptoms, the Board acknowledges 
that while his symptoms preclude him from physical 
employment, the competent evidence of record does not show 
that he is unable to secure and follow a substantially 
gainful sedentary occupation by reason of his 
service-connected disability.  The Board notes that the 
Veteran has identified several non-service connected 
disabilities that contribute to his unemployment including a 
brain aneurysm, a heart disorder, hypertension, and a kidney 
disorder.  See Veteran's Statement dated in August 2009.  
Indeed, in statement he made to his representative in October 
2009, the Veteran stated that he could not work "due to my 
current health conditions from mini strokes and my back 
condition." 
	
	The Board has also considered the letters submitted by the 
Veteran's former employer which indicate that the Veteran 
last worked in August 2006.  The letters indicate that the 
Veteran performed services as an independent contractor until 
August 2006 when he left of his own accord due to what he 
deemed were "health issues," and that a month later a 
contract was signed with a different company to perform the 
work that the Veteran had previously been doing.  The letters 
did not identify the health issues involved in his 
retirement.  The Board notes however, that the Veteran 
underwent surgery for his service-connected disability in 
August 2006 and was granted a temporary total disability 
rating at that time.  
	
	As noted above, the veteran has been found totally disabled 
by the SSA.  He argues this should result in total disability 
benefits from VA as well.  The Board disagrees for the 
following reasons.  Although VA is required to consider the 
SSA's findings, VA is not bound by their conclusions.  
Adjudication of VA and Social Security claims is based on 
different laws and regulations.  
	
Upon consideration of the foregoing, the Board finds the VA 
outpatient treatment records and examination report to be 
more probative than the Veteran's subjective assertions of an 
inability to maintain gainful employment as a result of his 
service-connected disability.  In light of the above 
discussion, the Board concludes that the preponderance of the 
evidence is against the Veteran's TDIU claim.  There is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.  


ORDER

The appeal for TDIU is denied.



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


